Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office is made Final. Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28-29 are pending.

Status of Claims 
Applicant’s amendment date 10/07/2022, amending claim 29. 

Response to Amendment
The previously pending rejection under 35 USC 112b, will be withdrawn. 
The previously pending objection on claim 29 will be withdrawn. 
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
	
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 

Response to Argument under 35 USC 101 (Alice):
Applicant refers the Examiner to recent decision in COSMO KEY SOLUTIONS GMBH & CO. KG V. DUO SECURITY15 F. 4TH 1091 (hereinafter 'Cosmo Key') where the court found that the '903 patent claims and specification recite a specific improvement to authentication that increases security, prevents unauthorized access by a third party, is easily implemented, and can advantageously be carried out with mobile devices of low complexity … 
Similar to Cosmo Key, the claimed invention includes a technical improvement as a result of the particular arrangements of the steps in claim 1. 
The claims are extremely specific as to an improvement for identifying event-product relationships to improve supply for specific local events.
The specification points out this problem in paragraph [0003] by stating that "[c]onventionally, detecting event(s) that have an impact on product sales is a challenge because the event does not impact all customers uniformly. That is, for smaller events,
correlations do not necessarily show up in event determination when using a full population (e.g., across the country)."
To increase sales and prevent supply issues, the claimed invention has an extremely specific way to determine which products will be needed based on local events by pooling the customers.
Specifically, the claimed invention clearly provides an improved technological way for identifying event-product relationships to improve supply during said events.
The key is specificity. The claims very specifically claim an improvement as a result of the particular arrangements of the claimed features.
The claims are specific to the improvement in the art and solves a problem.
The claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the Examiner and improve upon the prior art (e.g., as evident by the lack of a prior art rejection and the ample evidence provided in the specification of the problems in the conventional techniques).
The examiner respectfully disagrees: 
First, with regard to the applicant argument “The claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the Examiner and improve upon the prior art (e.g., as evident by the lack of a prior art rejection and the ample evidence provided in the specification of the problems in the conventional techniques)”. This argument is not persuasive because the test under Alice is not a matter of evidence but rather a test of law, the nonobviousness or novelty of those limitations would not provide an indication that those limitations are “something more”. In other words, nonobviousness or novelty is not an indicia of eligibility. 

Also MPEP 2106.04: state It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
While the claims may represent an improvement to the business process of customer segmentation, they in no way either claimed or disclosed represent a practical application. In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claim recites the additional limitation of a cloud computing environment, a cloud infrastructure, a cloud computing node, a computer program comprising a non-transitory computer-readable storage medium, computer, system, a processor, and a memory to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).
The user of generic computer component to a cloud computing environment, a cloud infrastructure, a cloud computing node, a computer program comprising a non-transitory computer-readable storage medium, computer, system, a processor, and a memory  to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Examiner further notes that receiving as input is well known in the art.
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. 
Examiner asserts that a computer implemented method..... a cloud computing environment, a cloud infrastructure, a cloud computing node, a computer program comprising a non-transitory computer-readable storage medium, computer, system, a processor, and a memory. With regard to the cloud computing, in applicant specification paragraph [0044], “a cloud computing environment …. With any other type of computing environment now known or later developed” as recited in the independent claim are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.
The courts have recognized the following computer functions as well-understood, routing, and convention functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data,” “automating mental tasks,” etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). 
See specification ¶ [0019], “one or more computers of a computer system 12 according to an embodiment of the present invention can include a memory 28 having instructions stored in a storage system to perform the steps of FIG. 1.” Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: Claims 1, 8 and 14 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8, and 14 includes various elements that are not directed to the abstract idea. These elements include a cloud computing environment, a cloud infrastructure, a cloud computing node, a computer program comprising a non-transitory computer-readable storage medium, computer, system, a processor, and a memory to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps. Examiner asserts that a cloud computing environment, a cloud infrastructure, a cloud computing node, a computer program comprising a non-transitory computer-readable storage medium, computer, system, a processor, and a memory  to perform grouping, measuring, calculating, mapping, load-balancing between clouds and outputting steps are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
3 

Claim Rejections -35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1, 4-6, 22, 26, and 29 are directed toward a method (process). Claims 8, 11-13, and 28 are directed to a computer product comprising a non-transitory computer-readable storage medium (machine). Claims 14, and 17-19 are directed to a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1. 
Regarding Step 2A [prong 1]
Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28-29 are directed toward the judicial exception of an abstract idea. Independent claims 8 and 14 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. (Currently Amended) A computer-implemented event response pool identification method operating in a cloud computing environment, the method comprising: 
first, in a cloud infrastructure of the cloud computing environment: 
grouping segments of customers into a plurality of groups according to a measure of a similarity between the customers in the segments of customers based on a shopping cart of the customer and a locality of the customers; and 
second, in the cloud infrastructure of the cloud computing environment: 
measuring a strength of an impact on a plurality of events in the locality for a group of the segments of customers by analyzing sales data across a full product set to determine a relevant product that drives the sales data for the segments of customers as an event-driven purchase; 
calculating, for each event, an event-sales correlation on an aggregation of the sales data of each customer group in which the customer groups with a correlation greater than a threshold indicates the strength of the impact of each event in terms of an impact in the locality of the customers; and 
mapping each event to the plurality of groups that exhibit a strongest strength of the impact to the event, 
wherein the grouping uses an event-driven clustering technique in which: static clustering of customers that respond to similar events is initialized by grouping aggregated dollar spending on days close to each event; 
grouping each event into categories of interest;
 for each customer, aggregating a spending on each day across all product groups; Serial No. 15/282,6373 Docket No. YOR920161304US1 YOR.1094 
normalizing a daily spending to a percentage of a total spending; 
for each of n-event categories, days are flagged that are within a window of some event from the category; 
for each customer-category pair, a total of customer's normalized spending is computed falling on a flagged day; and 
an n-vector of customer-category spending for each customer is taken and k- means clustering is performed on this set to group customers, 
further comprising, in the cloud infrastructure of the cloud computing environment: 
constructing response pools for each event by combining relevant groups together; 
measuring a strength of an impact of an event on a response pool of the response pools; and 
creating an initial segmentation of customers for the grouping to group based on the strength of the impact of the event on the response pool and outputting the initial segmentation to a cloud computing node of a consumer such that the consumer tailors advertising to the locality of the customers, 
wherein guided segmentation is performed in the grouping the segments by receiving an input of a set of seed products.
The Applicant's Specification titled "SYSTEM, METHOD AND COMPUTER PRODUCT FOR IDENTIFYING EVENT RESPONSE POOLS FOR EVENT DETERMINATION" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for using transaction data to group retail/grocery customers who exhibit similar patterns of response to market events. Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 8, and 14 recites the abstract idea of using transaction data to group retail/grocery customers who exhibit similar patterns of response to market events. Also, create and outputting a segmentation of a consumer such that the consumer tailors advertising to the locality of the customers. 
As the bolded claim limitations above demonstrate, independent claims 1, 8, and 14 are directed to the abstract idea of managing the personal behavior and relationships or interactions between people and commercial or legal interaction (advertising, marketing or sales activities or behaviors; business relations). which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) managing personal behavior or relationships or interactions between people and (ii) commercial or legal interaction. See MPEP §2106.04(a)(2)(II).
Dependent claims 4-6, 11-13, 17-19, 22, 26, and 28-29 further reiterate the same abstract ideas with further embellishments (the bolded limitations), such as 
claim 4 (similarly claims 11, and 17) wherein the measuring measures the strength of the impact of each group to each event to determine if the group of segments of customers is relevant to the event.
 claim 5  (similarly claims 12, and 18) wherein the measure of the similarity to group the segments of the customers comprises customer data only.
claim 6 (similarly claims 13, and 19) wherein the segments of customers are re-segmented based on the plurality of groups that exhibit a strongest strength of the impact to the event by each of: guided segmentation; product driven clustering; and parametric segmentation.
 claim 22 wherein daily customer spending and customer spending by commodity, with respect to the locality of the customers, are used to measure similarity between the customer and the plurality groups, and wherein the mapping maps each event to the plurality of groups such that groups of segmented customers are mapped to events with the strongest correlation in segment-level testing.
claim 26 (similarly claim 28) wherein a calendar of events and event categories are used to build the plurality of events in which sales of products are measured against the events to determine the strength of impact that the group has on the sales.
Claim 29 (New) performing a search over all combinations of the grouped segments to determine a score for a subset of the groups and find a group that produces a best score for the strength of the impact, wherein the search is conducted using the cloud infrastructure of the cloud computing environment and parameters of the search are adjusted to add/remove segments from the grouped segments according to a computing budget to improve the score until the best score is found within the computing budget; estimating a likelihood of an event-driven purchase for each product type and an event category combination, the likelihood being expressed as a mixture of a mode-based purchase likelihoods for each concurrent event in the event category combination, weighted by an estimated impact and a model is solved over all parameters to find a set of parameters using an expectation-maximization algorithm; determining groups of customers that respond to a similar event category based on a correlation between the groups of customers and a customer-event map; and creating an inventory list for each product type based on the likelihood of the event-driven purchases and based on the groups of customers,
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8, and 14.

Regarding Step 2A [prong 2]
Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28-29 fail to integrate the abstract idea into a practical application. Independent claim 1 include the following bolded additional elements which do not amount to a practical application:
Claim 1. (Currently Amended) A computer-implemented event response pool identification method operating in a cloud computing environment, the method comprising: first, in a cloud infrastructure of the cloud computing environment: second, in the cloud infrastructure of the cloud computing environment: further comprising, in the cloud infrastructure of the cloud computing environment: a cloud computing node 
Independent claim 8 include the following additional elements which do not amount to a practical application: 
Claim 8.  (Currently Amended) A computer program product for event response pool identification operating in a cloud computing environment, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: first, in a cloud infrastructure of the cloud computing environment: Serial No. 15/282,6376 Docket No. YOR920161304US1 YOR.1094 second, in the cloud infrastructure of the cloud computing environment: further comprising, in the cloud infrastructure of the cloud computing environment: a cloud computing node 

Independent claim 14 include the following additional elements which do not amount to a practical application: 
Claim 14. (Currently Amended) An event response pool identification system, said system comprising a processor and a memory, the memory storing instructions to cause the processor to perform: first, in a cloud infrastructure of the cloud computing environment: second, in the cloud infrastructure of the cloud computing environment: further comprising, in the cloud infrastructure of the cloud computing environment: a cloud computing node

The bolded limitations recited above in independent claims 1, 8, and 14 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a cloud computing environment, a cloud infrastructure, a cloud computing node, a computer program comprising a non-transitory computer-readable storage medium, computer, system, a processor, and a memory. which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, the computing platform includes generic processors, memories, and communication interfaces. Paragraph [0063] of the specification disclose Although cloud computing node 10 is depicted as a computer system/server 12, it is
understood to be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop circuits, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or circuits, and the like. Nothing in the Specification describes the specific operations recited in claims 1, 8, and 14 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for using transaction data to group retail/grocery customers who exhibit similar patterns of response to market events and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention directed to a well-known business practice using transaction data to group retail/grocery customers who exhibit similar patterns of response to market events. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims  4-6, 11-13, 17-19, 22, 26, and 28-29 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8, and 14 respectively, for example, the bolded limitations emphasized below correspond to the additional elements: Claim 29 (New) wherein the search is conducted using the cloud infrastructure of the cloud computing environment a model is solved over all parameters to find a set of parameters using an expectation-maximization algorithm. Which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8, and 14, but these features only serve to further limit the abstract idea of independent claims 1, 8, and 14, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea. 
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28-29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of Claims 1, 8, and 14. a cloud computing environment, a cloud infrastructure, a cloud computing node, a computer program comprising a non-transitory computer-readable storage medium, computer, system, a processor, and a memory. claim 29 wherein the search is conducted using the cloud infrastructure of the cloud computing environment and a model is solved over all parameters to find a set of parameters using an expectation-maximization algorithm;. merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea.
Claims 1, 4-6, 8, 11-14, 17-19, 22, 26, and 28-29 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramer et al. US 2012/0041819: Mobile content cross-inventory yield optimization.  
Seubert et al. US 2008/0120129: Consistent set of interfaces derived from a business object model. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624